Citation Nr: 0909743	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic renal failure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
North Little Rock, Arkansas.  

The Veteran provided testimony at an April 2006 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.

This appeal was previously before the Board in August 2007 
and it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the prior remand, the Board noted the Veteran's testimony 
that in January 1976, he was hospitalized at Ft. Stewart Army 
hospital for one week with "kidney problems."  On remand, 
the RO attempted to obtain the aforementioned service 
treatment records (STRs) but, in September 2007, received a 
negative response from the hospital indicating that there are 
no medical records or information for the Veteran.  

In October 2007, the Veteran submitted several statements and 
a copy of a July 1977 STR (not previously of record) showing 
that he had been treated for recurrent urinary tract 
infections and further evaluation was warranted.  He did not 
waive RO consideration of the evidence.  38 C.F.R. §§  19.37, 
20.1304 (2008).  Further, the AMC issued a supplemental 
statement of the case in December 2008, without consideration 
of the Veteran's October 2007 submission.  On remand, those 
statements and records must be reviewed by the AMC/RO.

The Veteran contends that he currently suffers from chronic 
renal failure which is related to his military service.  The 
reports of an October 1974 physical induction examination and 
July 1977 separation physical examination are negative for 
complaints, treatment, or a diagnosis of chronic renal 
failure or any other kidney problem.

The recently submitted STR dated in July 1977, prior to the 
Veteran's July 1977 separation physical examination, 
indicated that the Veteran suffered from recurrent urinary 
tract infections and was being referred for further 
consultation.

Private treatment records from March 1997 through November 
2003 demonstrated that the Veteran received treatment for 
chronic renal failure from Dr. J.H.

Given the above, a VA examination should be conducted to 
clarify the current nature and likely etiology of any kidney 
problems that the Veteran may have.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of his chronic renal failure.  
The claims folder should be made 
available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly preservice 
treatment records and service treatment 
records.
   
Based on the examination and review of 
the record, the examiner should answer 
the following question: 

Is it at least as likely as not that any 
currently demonstrated kidney problem is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




